Title: 29 Monday.
From: Adams, John
To: 


       A little hail and rain fell to Day. We find our Selves capable of comprehending many Things, of acquiring considerable Degrees of Knowledge by our slender and contracted Faculties. Now may we not suppose our minds strengthened, and Capacities dilated, so as fully to comprehend this Globe of Earth, with its numerous appendages? May we not suppose them further enlarged to take in the Solar System, in all its relations? Nay why may we not go further and suppose them increased to comprehend the Whole created Universe, with all its inhabitants, their various Relations, Dependencies, Duties and necessities. If this is supposeable, then a Being of such great Capacity, in-dowed with sufficient Power, would be an accomplished Judge of all rational Beings ... would be fit to dispense rewards to Virtue and Punishments to Vice.
      